     Case 2:19-cv-06948-GW-JPR Document 25 Filed 04/14/20 Page 1 of 2 Page ID #:1075



1
                             UNITED STATES DISTRICT COURT
2
                            CENTRAL DISTRICT OF CALIFORNIA
3
        YAN VICTOROV; ANASTASIA                   Case No. CV 19-6948-GW-JPRx
4       NAUMOVA,
5             Plaintiffs,                         JUDGMENT FOR DEFENDANT
6
              v.
7
        WILLIAM P. BARR, U.S.
8       ATTORNEY GENERAL, et al.,
                                                  [The Honorable George H. Wu]
9

10            Defendants.
11

12
            The Court having considered the pleadings, evidence presented, Memoranda
13
      of Points and Authorities, and in accordance with the Statements of
14
      Uncontroverted Facts and Conclusions of Law, finds that the USCIS’s denial of an
15
      “extraordinary ability” visa to Plaintiff (and its affirmation by the AAO) was not
16
      arbitrary, capricious, or contrary to law, therefore,
17
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
18
      Defendant's Motion for Summary Judgment be granted and judgment is hereby
19
      entered for Defendants William P. Barr, et al.
20

21

22

23

24

25

26




                                                 1
     Case 2:19-cv-06948-GW-JPR Document 25 Filed 04/14/20 Page 2 of 2 Page ID #:1076



1

2     The Court ORDERS that judgment be entered as follows:
3        1. Judgment for Defendants William P. Barr, et al. and against Plaintiffs Yan
4           Victorov and Anastasia Naumova.
5        2. The Clerk of Court shall close this case.
6        3. Each party will bear their own costs.
7

8     IT IS SO ORDERED.
9

10    DATED: April 14, 2020
11

12                                           __________________________
                                             HON. GEORGE H. WU
13
                                             United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26




                                               2
